DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 10/28/2020. Claim 20 has been amended. Claims 1–20 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to KR10-2020-0027887, filed on 3/05/2020.

Claim Objections
Claims 6, 11, and 15–16 are objected to because of claim informalities.
	As to claims 6 and 16, there is no explicit introduction to what the abbreviation “SoC” stands for.
	As to claim 11, the end does not have a period.
	As to claim 15, the end has a misplaced comma; a period should replace the comma.
	Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “transformable unit … configured to” in claims 1–20. 
The corresponding structure described in the specification (referring to the PGPUB) as performing the claimed function at least includes:
“All devices whose shape or characteristic changes according to voltage.” (¶ 64); and “an ionic electro active polymer (EAP) whose shape changes according to voltage and/or a piezoelectric element and/or ceramic.” (¶ 65).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kruisselbrink et al. (US20220126948A1) in view of Chatterjee et al. (US20170185154A1), and in view of Arai et al. (US20100217515A1); from here on referred to as Kruisselbrink, Chatterjee, and Arai, respectively.

As to claim 1, Kruisselbrink discloses a personal mobility comprising:
	a handle (Handle 1 – FIG. 1.);
	a unit provided on the handle and configured to change a shape according to a control signal (Display 50 – see at least FIGS. 2 and 10. See also paragraphs 106, 108, 109, and 112, which discuss the structure and functions of the display. As to providing a shape according to a control signal, Kruisselbrink discloses: “a first controller may be arranged [with] the handle 1 and be connected to the display via suitable electronic connection means, such as a wiring …. information about the status of the electric motor 111 or the electrically powered bicycle 100 may be conveyed to the processor [of the controller], which may present the information in suitable form in the display 50.” ¶ 109.);
	a controller configured to determine and send the control signal to the unit to change the shape of the unit
 (“A first controller may be arranged [with] the handle 1 and be connected to the display via suitable electronic connection means, such as a wiring …. information about the status of the electric motor 111 or the electrically powered bicycle 100 may be conveyed to the processor [of the controller], which may present the information in suitable form in the display 50.” ¶ 109. That is, Kruisselbrink discloses a controller configured to determine and send the control signal to the unit to change the shape of the unit.);
	wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction (“By linking one or both handles 1 on the handle bar 104 to a navigation app in the mobile communication device 300, an indication of an upcoming turn may be provided by the handle 1 or handles in various ways …. Information of an upcoming turn (here a right turn) may be provided by a simple icon displayed in the display 50 in the handle 1.” ¶ 142; see also FIG. 10. In other words, a calculated driving direction is received, and the unit changes into a shape corresponding to an instruction for guiding the received driving direction.). 
	Kruisselbrink fails to explicitly disclose: 
	a transformable unit configured change a shape;	
	determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area.
	However, Chatterjee teaches: 
	a transformable unit configured change a shape (User interface 450 – FIG. 45. Continuing, “Finger 457 can touch a region or point of user interface surface 451, thereby causing node 452-a, associated with that region or point, to change the shape near the region or point. For example, the node can form a raised or recessed region or point proximate to the touch.” ¶ 182. Summing up the above, the user interface 450 matches to a transformable unit because it is a device whose shape or characteristic changes according to voltage. Indeed, a surface of the user interface 450 may change physical shape. See at least ¶¶ 116–122 and FIGS. 10–14 which discuss how the user interface 450 functions.);
	determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area (“The user interface 40 can also include sensing layer 45 to detect a touch … the sensing layer 45 can be based on capacitance.” (Emphasis added.) ¶ 85. “Upon detection of the touch event and its location on the user interface surface, the surface can physically alter at that location [i.e., within the area] from a first physical layout to a second physical layout.” ¶ 188; see also FIG. 49.). 
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kruisselbrink with the features of: a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area, as taught by Chatterjee, because they are useful features in the art for supplementing visual feedback with tactile feedback. In this way, the transformable unit may alert an operator of navigation instructions or statuses of the personal mobility in a more effective manner. Moreover, as Kruisselbrink discusses capacitive touch sensors (See ¶ 146 and FIG. 12), one of ordinary skill of the art would have recognized the relevance and usefulness of the teachings of Chatterjee for changing the unit into a transformable unit. On a similar note, it is well-known in the art that changeable topographies—e.g. touch pads, touch screens, and the like—detect touch based on capacitance. 
	The combination of Kruisselbrink and Chatterjee fails to explicitly disclose:
	a storage configured to store a plurality of shapes corresponding to a plurality of instructions for guiding a driving direction of the personal mobility; and
	receiving a driving direction calculated based on a current position and a destination of the personal mobility, and changing the transformable unit into a shape corresponding to an instruction for guiding the received driving direction among the plurality of instructions. 
	However, Arai teaches: 
	a storage configured to store a plurality of shapes corresponding to a plurality of instructions for guiding a driving direction of a vehicle (“FIG. 8 shows examples of arrows each indicating the direction of the course. A number is applied to each of the arrows for identification. Thus, for example, if the direction indication display 421 is associated with a symbol with direction indication number 1, the client 2 reads an image of a symbol for a left turn corresponding to the direction indication number 1, from the storage device.” (Emphasis added.) ¶ 107, FIG. 8. In other words, a storage is configured to store a plurality of shapes corresponding to a plurality of guidance instructions, and a controller may select, from the plurality of shapes corresponding to a plurality of instructions, a shape corresponding to a driving direction as to present the shape in a display.); and 
	receiving a driving direction calculated based on a current position and a destination of the vehicle, and changing a unit into a shape corresponding to an instruction for guiding the received driving direction among the plurality of instructions (“The navigation information generating module 106 generates navigation information for the navigation point corresponding to the current location of the client 2 according to the information on the current location of the client 2 …. That is, as the client 2 travels on the route from the starting point to the destination, the navigation information generating module 106 generates navigation information for the navigation point succeeding the navigation point where navigation is now being provided.” ¶ 35. In other words, a driving direction is calculated based on a current position and a destination of the vehicle. “FIG. 8 shows examples of arrows each indicating the direction of the course. A number is applied to each of the arrows for identification. Thus, for example, if the direction indication display 421 is associated with a symbol with direction indication number 1, the client 2 reads an image of a symbol for a left turn corresponding to the direction indication number 1, from the storage device.” (Emphasis added.) ¶ 107, FIG. 8. In other words, a storage is configured to store a plurality of shapes corresponding to a plurality of guidance instructions, and a controller may select, from the plurality of shapes corresponding to a plurality of instructions, a shape corresponding to a driving direction as to present the shape in a display.).
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Arai teaches a storage configured to store a plurality of shapes corresponding to a plurality of instructions for guiding a driving direction of a vehicle, calculating a received driving direction based on a current position and a destination of the vehicle; and changing a unit into a shape corresponding to an instruction from a plurality of instructions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink and Chatterjee and include the features of: teaches a storage configured to store a plurality of shapes corresponding to a plurality of instructions for guiding a driving direction of a vehicle, calculating a received driving direction based on a current position and a destination of the vehicle; and changing a unit into a shape corresponding to an instruction from a plurality of instructions, as taught by Arai, because they are useful and well-known features in the art for providing an operator of a personal mobility detailed navigation instructions. Furthermore, it is well-known in the art that calculating a driving direction is based on at least a current position and a destination of a vehicle (e.g., a personal mobility).

Independent claim 10 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences. 

As to claim 5, Kruisselbrink discloses wherein the plurality of instructions for guiding the driving direction comprises an instruction for at least one of a left turn, a right turn, a going straight, or a U-turn (“Information of an upcoming turn (here a right turn) may be provided by a simple icon displayed in the display 50 in the handle 1.” (Emphasis added.) ¶ 142, FIG. 10.).

As to claim 9, Kruisselbrink discloses wherein the plurality of shapes corresponding to the plurality of instructions comprises at least a static shape (“Information of an upcoming turn (here a right turn) may be provided by a simple icon [i.e., a static shape] displayed in the display 50 in the handle 1.” ¶ 142, FIG. 10.).


Claims 2–4, 6, 11, and  12 are rejected as being unpatentable over Kruisselbrink in view of Chatterjee and in view of Arai as applied to claim 1, further in view of Sarmadh Ameer et al. (US20220177067A1); from here on referred to as Sarmadh.

As to claims 2 and 11, Kruisselbrink discloses wherein the controller is configured to change the unit into a shape corresponding to one state when the state is detected (“The display is preferably configured for displaying a status of the electrically powered bicycle and/or an electrical motor of the electrically powered bicycle 100. The status may for example be the speed of the vehicle, or a chosen assist level of/for the electric motor and/or a battery level.” ¶ 109.).
	Kruisselbrink fails to explicitly disclose a transformable unit.
	However, Chatterjee teaches a transformable unit (User interface 450 – FIG. 45. Continuing, “Finger 457 can touch a region or point of user interface surface 451, thereby causing node 452-a, associated with that region or point, to change the shape near the region or point. For example, the node can form a raised or recessed region or point proximate to the touch.” ¶ 182. Summing up the above, the user interface 450 matches to a transformable unit because it is a device whose shape or characteristic changes according to voltage. Indeed, a surface of the user interface 450 may change physical shape. See at least ¶¶ 116–122 and FIGS. 10–14 which discuss how the user interface 450 functions.). 
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit into a shape corresponding to an instruction for guiding the received driving direction and into a shape corresponding to one state when the state is detected, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kruisselbrink with the features of: a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area, as taught by Chatterjee, because they are useful features in the art for supplementing visual feedback with tactile feedback. In this way, the transformable unit may alert an operator of navigation instructions or statuses of the personal mobility in a more effective manner. Moreover, as Kruisselbrink discusses capacitive touch sensors (See ¶ 146 and FIG. 12), one of ordinary skill of the art would have recognized the relevance and usefulness of the teachings of Chatterjee for changing the unit into a transformable unit.
	The combination of Kruisselbrink, Chatterjee, and Arai fails to explicitly disclose: storing a plurality of shapes corresponding to a plurality of states, and changing the transformable unit into a shape corresponding to one state when the one state of the plurality of states is detected.
	However, Sarmadh teaches storing a plurality of shapes corresponding to a plurality of states, and changing a unit into a shape corresponding to one state when the one state of the plurality of states is detected (“When the vehicle (100) speed exceeds a predetermined threshold, ‘high speed alert’ will be blinking in the alphanumeric display (232) which reminds the rider to slow down. Alert messages such as ‘low fuel level’ and ‘low battery level’ will also be displayed in the alphanumeric display (232).” ¶ 28. “The communication device (316) is also provided with an internal memory (313) which stores all type of data including text, video, images, sound etc.” ¶ 38. That is, a plurality of shapes corresponding to a plurality of states is stored in a memory.). 
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit into a shape corresponding to an instruction for guiding the received driving direction and into a shape corresponding to one state when the state is detected, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Arai teaches a storage configured to store a plurality of shapes corresponding to a plurality of instructions for guiding a driving direction of a vehicle, calculating a received driving direction based on a current position and a destination of the vehicle; and changing a unit into a shape corresponding to an instruction from a plurality of instructions. Sarmadh teaches storing a plurality of shapes corresponding to a plurality of states, and changing the unit into a shape corresponding to one state when the one state of the plurality of states is detected.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink, Arai, and Chatterjee with the feature of: storing a plurality of shapes corresponding to a plurality of states, and changing the transformable unit into a shape corresponding to one state when the one state of the plurality of states is detected, as taught by Sarmadh, because it a useful and well-known feature in the art for correlating states to preset, understandable shapes that clearly convey the person mobility’s status to an operator.  

As to claims 3 and 12, the combination of Kruisselbrink, Chatterjee, and Arai fails to explicitly disclose wherein the controller is configured to change the transformable unit into a shape corresponding to a state having a higher priority among at least two states when the at least two states of the plurality of states are detected.
	However, Sarmadh teaches wherein the controller is configured to change the unit into a shape corresponding to a state having a higher priority among at least two states when the at least two states of the plurality of states are detected (“The master microcontroller (303) does the decision process for selecting and prioritizing the notification and alerts which are to be displayed on the instrument cluster (200).” ¶ 43.). 
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit into a shape corresponding to an instruction for guiding the received driving direction and into a shape corresponding to one state when the state is detected, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Arai teaches a storage configured to store a plurality of shapes corresponding to a plurality of instructions for guiding a driving direction of a vehicle, calculating a received driving direction based on a current position and a destination of the vehicle; and changing a unit into a shape corresponding to an instruction from a plurality of instructions. Sarmadh teaches changing the unit into a shape corresponding to a state having a higher priority.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink, Chatterjee, and Arai with the feature of: wherein the controller is configured to change the unit into a shape corresponding to a state having a higher priority among at least two states when the at least two states of the plurality of states are detected, as taught by Sarmadh, because it is a well-known and useful feature to provide high priority information to increase safety, ensure correct navigation, or the like. 

As to claim 4, the combination of Kruisselbrink, Chatterjee, and Arai fails to explicitly disclose wherein, when one of the plurality of states is detected and the driving direction calculated based on the current position and the destination of the personal mobility is received, the controller is configured to change the transformable unit into a shape corresponding to a higher priority among the detected state and the instruction for guiding the driving direction.
	However, Sarmadh teaches wherein, when one of the plurality of states is detected and the driving direction calculated based on the current position and the destination of the personal mobility is received, the controller is configured to change the unit into a shape corresponding to a higher priority among the detected state and the instruction for guiding the driving direction (“The master microcontroller (303) does the decision process for selecting and prioritizing the notification and alerts which are to be displayed on the instrument cluster (200).” ¶ 43. “Alerts like … navigation assist instructions [and] over speeding alert[s] … are sent … to the instrument cluster (200).” ¶ 44. That is, the detected state and the navigation instruction are prioritized for display.).
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit into a shape corresponding to an instruction for guiding the received driving direction and into a shape corresponding to one state when the state is detected, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Arai teaches a storage configured to store a plurality of shapes corresponding to a plurality of instructions for guiding a driving direction of a vehicle, calculating a received driving direction based on a current position and a destination of the vehicle; and changing a unit into a shape corresponding to an instruction from a plurality of instructions. Sarmadh teaches changing the unit into a shape corresponding to a higher priority among the detected state and the instruction for guiding the driving direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink, Chatterjee, and Arai with the feature of: wherein, when one of the plurality of states is detected and the driving direction calculated based on the current position and the destination of the personal mobility is received, the controller is configured to change the unit into a shape corresponding to a higher priority among the detected state and the instruction for guiding the driving direction, as taught by Sarmadh, because it is a well-known and useful feature to provide higher priority information to increase safety, ensure correct navigation, or the like.

As to claim 6, Kruisselbrink discloses wherein the plurality of states of the personal mobility comprises at least one of a state in which a SoC of the personal mobility is less than or equal to a preset level or a state in which a driving speed of the personal mobility is more than or equal to a preset speed (“The display is preferably configured for displaying a status of the electrically powered bicycle and/or an electrical motor of the electrically powered bicycle 100. The status may for example be the speed of the vehicle, or a chosen assist level of/for the electric motor and/or a battery level.” ¶ 109.).

Claims 7 and 20 are rejected as being unpatentable over Kruisselbrink in view of Chatterjee and in view of Arai as applied to claim 1, further in view of Charalampous et al. (US20210179223A1); from here on referred to as Charalampous.

As to claim 7, Kruisselbrink discloses wherein the handle comprises a left handle and a right handle (Left handle 1 and Right handle 2 – see at least FIG. 6 and ¶ 133.).
	The combination of Kruisselbrink, Chatterjee, and Arai fails to explicitly disclose:
	the transformable unit comprises a first transformable element provided on the left handle and a second transformable element provided on the right handle; and
the controller is configured to independently change the first transformable element and the second transformable element.
However, Charalampous teaches: 
the transformable unit comprises a first transformable element provided on the left handle and a second transformable element provided on the right handle (“The proposed innovative lever 230, 231 has a touch sensitive surface 250, 251 [i.e., a second transformable element and a first transformable element, respectively] attached to its frontal face.” (Emphasis added.) ¶ 88; see also FIG. 2 which shows that the touch sensitive surfaces 250 and 251 are provided on the right handle and the left handle, respectively.); and
the controller is configured to independently change the first transformable element and the second transformable element (“A white bar on the left visual display module 251 [i.e., a first transformable element] represents the percentage of the power applied to electrical assist mode of an e-bike, while on the right visual display module 250 [i.e., a second transformable element] a white bar of the remaining battery power percentage is displayed.” (Emphases added.) ¶ 188. That is, the left transformable unit and the right transformable unit are operated independently.). 
	Kruisselbrink discloses wherein the handle comprises a left handle and a right handle; a controller configured to determine and send a control signal to a unit to change the shape of the unit; and wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Arai teaches a storage configured to store a plurality of shapes corresponding to a plurality of instructions for guiding a driving direction of a vehicle, calculating a received driving direction based on a current position and a destination of the vehicle; and changing a unit into a shape corresponding to an instruction from a plurality of instructions. Charalampous teaches a first transformable element provided on the left handle and a second transformable element provided on the right handle, and independently changing the first transformable element and the second transformable element.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink, Chatterjee, and Arai with the features of: the transformable unit comprises a first transformable element provided on the left handle and a second transformable element provided on the right handle; and the controller is configured to independently change the first transformable element and the second transformable element, because they are well-known and useful features in the art; providing two transformable units and the independent operation thereof may enable the controller to emphasize navigation directions (e.g., use the left element to indicate a left turn), to differentiate between state notifications and navigation notifications, and the like. 
Examiner notes that, in light of the combination Kruisselbrink and Chatterjee, the feature of the transformable unit comprises a first transformable element provided on the left handle and a second transformable element provided on the right handle may be considered a mere duplication of parts as providing transformable elements on the left and the right handles does not produce a new and unexpected result. That said, the teaching of Charalampous forms the basis of the rejection of this feature.

As to claim 20, the combination of Kruisselbrink, Chatterjee, Arai, and Charalampous discloses wherein the transformable unit comprises: a fixed portion fixed on the handle; and a transformable portion whose shape changes in a direction perpendicular to the fixed portion. In more detail, Kruisselbrink discloses a unit whose shape changes in a direction parallel to the handle (“Information of an upcoming turn (here a right turn) may be provided by a simple icon displayed in the display 50 in the handle 1.” ¶ 142; see also FIG. 10. When an icon (e.g., an arrow) is transformed in the display 50, a transformable portion of the display necessarily changes in direction—such as parallel to the handle—to provide the 2D icon in the display. In the arrow of FIG. 10, at least the tip of the arrow transforms parallel to the handlebars.); 
Chatterjee teaches a transformable unit comprising one or more transformable portions (User interface 450 – FIG. 45. Continuing, “Finger 457 can touch a region or point of user interface surface 451, thereby causing node 452-a, associated with that region or point, to change the shape near the region or point. For example, the node can form a raised or recessed region or point proximate to the touch.” ¶ 182. Summing up the above, the user interface 450 matches to a transformable unit because it is a device whose shape or characteristic changes according to voltage. Indeed, a surface of the user interface 450 may change physical shape. See at least ¶¶ 116–122 and FIGS. 10–14 which discuss how the user interface 450 functions. Furthermore, a region or point of the transformable unit which changes shape matches to a transformable portion.); and 
Charalampous teaches a transformable unit with a fixed portion fixed on the handle (Body part(s) 240, 241 – FIG. 2. As shown in FIG 2, the touch sensitive surfaces 250 and 251 are attached to respective handles via the body parts 240 and 241, respectively.). 
One of ordinary skill in the art would have been motivated to combine Kruisselbrink, Chatterjee, Arai, and Charalampous to yield the feature of: wherein the transformable unit comprises: a fixed portion fixed on the handle; and a transformable portion whose shape changes in a direction perpendicular to the fixed portion, because on the one hand it is a well-known feature in the art to use a fixed portion to attach an accessory such as a transformable unit onto a handle, and on the other hand it is well-known in the art that a transformable unit can be configured to transform in a plurality of directions, such as a transforming in a direction parallel to the fixed portion to indicate turns and the like.   

Claims 8 and 13 are rejected as being unpatentable over Kruisselbrink in view of Chatterjee and in view of Arai as applied to claim 1, further in view of Kim et al. (US20140111480A1); from here on referred to as Kim.

As to claims 8 and 13, the combination of Kruisselbrink, Chatterjee, and Arai fails to explicitly disclose wherein the controller is configured to determine a current intensity applied to the transformable unit based on a size of the area.
	However, Kim teaches wherein the controller is configured to determine a current intensity applied to the transformable unit based on a size of the area (“As the pressure intensity [i.e., force] of the touch increases, a contact area between the optical waveguide 120 and the sensing unit 130 increases.” ¶ 22. That is, a force applied to a transformable unit is associated with a size of a contact area. “The pressure detection unit 410 transfers a driving voltage to the actuator 420 according to the pressure intensity. The actuator 420 deforms in a vertical or horizontal direction in response to an applied current signal. Through this operation, the user may receive a tactile feedback.” ¶ 44. That is, according to the applied force (associated with the size of the area), a current intensity is determined and applied to a transformable unit.). 
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Arai teaches a storage configured to store a plurality of shapes corresponding to a plurality of instructions for guiding a driving direction of a vehicle, calculating a received driving direction based on a current position and a destination of the vehicle; and changing a unit into a shape corresponding to an instruction from a plurality of instructions. Kim teaches wherein the controller is configured to determine a current intensity applied to the transformable unit based on a size of the area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink, Chatterjee, and Arai with the feature of: wherein the controller is configured to determine a current intensity applied to the transformable unit based on a size of the area, as taught by Kim, because it is a well-known in the art that the applied area on touch panels, touchscreens, and the like correlates with an applied current intensity. 

Claims 14–16 and 19 are rejected as being unpatentable over Kruisselbrink in view of Chatterjee and in view of Sarmadh.

As to claim 14, Kruisselbrink discloses a personal mobility comprising:
	a handle (Handle 1 – FIG. 1.);
	a unit provided on the handle and configured to change a shape according to a control signal (Display 50 – see at least FIGS. 2 and 10. See also paragraphs 106, 108, 109, and 112, which discuss the structure and functions of the display. As to providing a shape according to a control signal, Kruisselbrink discloses: “a first controller may be arranged [with] the handle 1 and be connected to the display via suitable electronic connection means, such as a wiring …. information about the status of the electric motor 111 or the electrically powered bicycle 100 may be conveyed to the processor [of the controller], which may present the information in suitable form in the display 50.” ¶ 109.);
	a controller configured to determine and send the control signal to the unit to change the shape of the unit
 (“A first controller may be arranged [with] the handle 1 and be connected to the display via suitable electronic connection means, such as a wiring …. information about the status of the electric motor 111 or the electrically powered bicycle 100 may be conveyed to the processor [of the controller], which may present the information in suitable form in the display 50.” ¶ 109. That is, Kruisselbrink discloses a controller configured to determine and send the control signal to the unit to change the shape of the unit.);
	wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction (“By linking one or both handles 1 on the handle bar 104 to a navigation app in the mobile communication device 300, an indication of an upcoming turn may be provided by the handle 1 or handles in various ways …. Information of an upcoming turn (here a right turn) may be provided by a simple icon displayed in the display 50 in the handle 1.” ¶ 142; see also FIG. 10. In other words, a calculated driving direction is received, and the unit changes into a shape corresponding to an instruction for guiding the received driving direction.). 
	Kruisselbrink fails to explicitly disclose: 
	a transformable unit configured change a shape;	
	determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area.
	However, Chatterjee teaches: 
	a transformable unit configured change a shape (User interface 450 – FIG. 45. Continuing, “Finger 457 can touch a region or point of user interface surface 451, thereby causing node 452-a, associated with that region or point, to change the shape near the region or point. For example, the node can form a raised or recessed region or point proximate to the touch.” ¶ 182. Summing up the above, the user interface 450 matches to a transformable unit because it is a device whose shape or characteristic changes according to voltage. Indeed, a surface of the user interface 450 may change physical shape. See at least ¶¶ 116–122 and FIGS. 10–14 which discuss how the user interface 450 functions.);
	determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area (“The user interface 40 can also include sensing layer 45 to detect a touch … the sensing layer 45 can be based on capacitance.” (Emphasis added.) ¶ 85. “Upon detection of the touch event and its location on the user interface surface, the surface can physically alter at that location [i.e., within the area] from a first physical layout to a second physical layout.” ¶ 188; see also FIG. 49.). 
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kruisselbrink with the features of: a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area, as taught by Chatterjee, because they are useful features in the art for supplementing visual feedback with tactile feedback. In this way, the transformable unit may alert an operator of navigation instructions or statuses of the personal mobility in a more effective manner. Moreover, as Kruisselbrink discusses capacitive touch sensors (See ¶ 146 and FIG. 12), one of ordinary skill of the art would have recognized the relevance and usefulness of the teachings of Chatterjee for changing the unit into a transformable unit. On a similar note, it is well-known in the art that changeable topographies—e.g. touch pads, touch screens, and the like—detect touch based on capacitance. 
The combination of Kruisselbrink and Chatterjee fails to explicitly disclose storing a plurality of shapes corresponding to a plurality of states, and changing the transformable unit into a shape corresponding to one state when the one state of the plurality of states is detected.
	However, Sarmadh teaches storing a plurality of shapes corresponding to a plurality of states, and changing the transformable unit into a shape corresponding to one state when the one state of the plurality of states is detected (“When the vehicle (100) speed exceeds a predetermined threshold, ‘high speed alert’ will be blinking in the alphanumeric display (232) which reminds the rider to slow down. Alert messages such as ‘low fuel level’ and ‘low battery level’ will also be displayed in the alphanumeric display (232).” ¶ 28. “The communication device (316) is also provided with an internal memory (313) which stores all type of data including text, video, images, sound etc.” ¶ 38. That is, a plurality of shapes corresponding to a plurality of states is stored in a memory.). 
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Sarmadh teaches storing a plurality of shapes corresponding to a plurality of states, and changing the transformable unit into a shape corresponding to one state when the one state of the plurality of states is detected.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink and Chatterjee with the feature of: storing a plurality of shapes corresponding to a plurality of states, and changing the transformable unit into a shape corresponding to one state when the one state of the plurality of states is detected, as taught by Sarmadh, because it a useful and well-known feature in the art for correlating states to preset, understandable shapes that clearly convey personal mobility’s status to an operator.  
As to claim 15, the combination of Kruisselbrink and Chatterjee fails to explicitly disclose wherein the controller is configured to change the transformable unit into a shape corresponding to a state having a higher priority among at least two states when the at least two states of the plurality of states are detected.
	However, Sarmadh teaches wherein the controller is configured to change the unit into a shape corresponding to a state having a higher priority among at least two states when the at least two states of the plurality of states are detected (“The master microcontroller (303) does the decision process for selecting and prioritizing the notification and alerts which are to be displayed on the instrument cluster (200).” ¶ 43.). 
	Kruisselbrink discloses a controller configured to determine and send a control signal to a unit to change the shape of the unit, wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Sarmadh teaches changing the transformable unit into a shape corresponding to a state having a higher priority.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink and Chatterjee with the feature of: wherein the controller is configured to change the unit into a shape corresponding to a state having a higher priority among at least two states when the at least two states of the plurality of states are detected, as taught by Sarmadh, because it is a well-known and useful feature to provide higher priority information to increase safety, ensure correct navigation, or the like. 

As to claim 16, Kruisselbrink discloses wherein the plurality of states of the personal mobility comprises at least one of a state in which a SoC of the personal mobility is less than or equal to a preset level or a state in which a driving speed of the personal mobility is more than or equal to a preset speed (“The display is preferably configured for displaying a status of the electrically powered bicycle and/or an electrical motor of the electrically powered bicycle 100. The status may for example be the speed of the vehicle, or a chosen assist level of/for the electric motor and/or a battery level.” ¶ 109.).
As to claim 19, Kruisselbrink discloses wherein the plurality of shapes corresponding to the plurality of instructions comprises at least one of a static shape (“Information of an upcoming turn (here a right turn) may be provided by a simple icon [i.e., a static shape] displayed in the display 50 in the handle 1.” ¶ 142, FIG. 10.).

Claim 17 is rejected as being unpatentable over Kruisselbrink in view of Chatterjee and in view of Sarmadh as applied to claim 14, further in view of Charalampous.

As to claim 17, Kruisselbrink discloses wherein the handle comprises a left handle and a right handle (Left handle 1 and Right handle 2 – see at least FIG. 6 and ¶ 133.).
	The combination of Kruisselbrink, Chatterjee, and Sarmadh fails to explicitly disclose:
	the transformable unit comprises a first transformable element provided on the left handle and a second transformable element provided on the right handle; and
the controller is configured to independently change the first transformable element and the second transformable element.
However, Charalampous teaches: 
the transformable unit comprises a first transformable element provided on the left handle and a second transformable element provided on the right handle (“The proposed innovative lever 230, 231 has a touch sensitive surface 250, 251 [i.e., a second transformable element and a first transformable element, respectively] attached to its frontal face.” (Emphasis added.) ¶ 88; see also FIG. 2 which shows that the touch sensitive surfaces 250 and 251 are provided on the right handle and the left handle, respectively.); and
the controller is configured to independently change the first transformable element and the second transformable element (“A white bar on the left visual display module 251 [i.e., a first transformable element] represents the percentage of the power applied to electrical assist mode of an e-bike, while on the right visual display module 250 [i.e., a second transformable element] a white bar of the remaining battery power percentage is displayed.” (Emphases added.) ¶ 188. That is, the left transformable unit and the right transformable unit are operated independently.). 
	Kruisselbrink discloses wherein the handle comprises a left handle and a right handle; a controller configured to determine and send a control signal to a unit to change the shape of the unit; and wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Sarmadh teaches storing a plurality of shapes corresponding to a plurality of states, and changing the transformable unit into a shape corresponding to one state when the one state of the plurality of states is detected. Charalampous teaches a first transformable element provided on the left handle and a second transformable element provided on the right handle, and independently changes the first transformable element and the second transformable element.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink, Chatterjee, and Sarmadh with the features of: the transformable unit comprises a first transformable element provided on the left handle and a second transformable element provided on the right handle; and the controller is configured to independently change the first transformable element and the second transformable element, because they are well-known and useful features in the art; providing two transformable units and the independent operation thereof may enable the controller to emphasize navigation directions (e.g., use the left element to indicate a left turn), to differentiate between state notifications and navigation notifications, and the like. 
Examiner notes that, in light of the combination of Kruisselbrink and Chatterjee, the feature of the transformable unit comprises a first transformable element provided on the left handle and a second transformable element provided on the right handle may be considered a mere duplication of parts as providing transformable elements on the left and the right handles does not produce a new and unexpected result. That said, the teaching of Charalampous forms the basis of the rejection of this feature.

Claim 18 is rejected as being unpatentable over Kruisselbrink in view of Chatterjee and in view of Sarmadh as applied to claim 14, further in view of Kim. 

As to claim 18, the combination of Kruisselbrink, Chatterjee, and Sarmadh fails to explicitly disclose wherein the controller is configured to determine a current intensity applied to the transformable unit based on a size of the area.
	However, Kim teaches wherein the controller is configured to determine a current intensity applied to the transformable unit based on a size of the area (“As the pressure intensity [i.e., force] of the touch increases, a contact area between the optical waveguide 120 and the sensing unit 130 increases.” ¶ 22. That is, a force applied to a transformable unit is associated with a size of a contact area. “The pressure detection unit 410 transfers a driving voltage to the actuator 420 according to the pressure intensity. The actuator 420 deforms in a vertical or horizontal direction in response to an applied current signal. Through this operation, the user may receive a tactile feedback.” ¶ 44. That is, according to the applied force (associated with the size of the area), a current intensity is determined and applied to a transformable unit.). 
Kruisselbrink discloses wherein the handle comprises a left handle and a right handle; a controller configured to determine and send a control signal to a unit to change the shape of the unit; and wherein the controller is configured to receive a driving direction and change the unit into a shape corresponding to an instruction for guiding the received driving direction. Chatterjee teaches a transformable unit configured change a shape; and determining an area based on a capacitance of the transformable unit and changing the shape of the transformable unit within the area. Sarmadh teaches storing a plurality of shapes corresponding to a plurality of states, and changing the transformable unit into a shape corresponding to one state when the one state of the plurality of states is detected. Kim teaches wherein the controller is configured to determine a current intensity applied to the transformable unit based on a size of the area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kruisselbrink, Chatterjee, and Sarmadh with the feature of: wherein the controller is configured to determine a current intensity applied to the transformable unit based on a size of the area, as taught by Kim, because it is a well-known in the art that the applied area on touch panels, touchscreens, and the like correlates with an applied current intensity. 


Conclusion
The following prior art made of record and not relied upon pertains to Applicant’s disclosure. Åberg et al. (US20140218317A1) describes touch screen technology increasing tactile feedback based on a detected applied force.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668